Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

2.	Claims 1-11 were cancelled by the Applicant.  Claims 12-31 are pending.  Applicant’s April 13, 2021 REMARKS have been reviewed and are convincing.  The previous rejection is withdrawn.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on May 14, 2019 are acceptable.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truong et al. US 10,282,684.
	Truong discloses, e.g. Figs. 1-5 and related text, a system comprising a memory, e.g. 420, 520, having computer-executable instructions, e.g. 425, 525, a processor, e.g. 410, 510, a plurality of rules associated with driver track, e.g. 110, that are within a current timeframe in accord with information, e.g. which particular driver can be selected to pickup passenger if the driver is within the geofence or has exited a geographic region.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. US 10,282,684, in view of Plagens, US 10,282,684 and further in view of Official Notice.
Truong discloses, e.g. Figs. 1-5 and related text, a system comprising a memory, e.g. 420, 520, having computer-executable instructions, e.g. 425, 525, a processor, e.g. 410, 510, a plurality of rules associated with driver track, e.g. 110, that are within a current timeframe in accord with information, e.g. which particular driver can be selected to pickup passenger if the driver is within the geofence or has exited a geographic region.
Truong does not specifically disclose workday rules associated minimum and maximum work days, breaks in work, etc.
Plagens discloses, e.g. Figs. 1-5 and related text, a driver device, e.g. 170, a rules database, e.g. 124, a driver status, e.g. 173, and the concept of driving time and the limitations of a driver in association with rules that are communicated via the device, e.g. 170.
Official Notice is taken that workday rules associated minimum and maximum work days, breaks in work, etc. are age old and have been common knowledge in workplace environments.
To have provided workday rules associated with limitations for drivers for Truong, would have been obvious to one of ordinary skill in the art on view of Plagens.  To have further provided minimum and maximum work days, breaks in work, etc. for Truong, in view of Plagens, would have been obvious in view of Official Notice.  The motivation for doing such would be to implement one or more rule base work policies disclosed by 
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789